Per Curiam.
The plaintiffs are appealing the decision of the trial court dismissing their administrative appeal because it was untimely served. We agree with the trial court.
*133The plaintiffs failed to serve notice of their appeal within thirty days of the named defendant’s decision as required by General Statutes § 4-183 (b). Such failure to conform to the statute is fatal to the appeal. See, e.g., Simko v. Zoning Board of Appeals, 205 Conn. 413, 419, 533 A.2d 879 (1987), aff’d on rehearing, 206 Conn. 374, 538 A.2d 202 (1988); Basilicato v. Department of Public Utility Control, 197 Conn. 320, 324, 497 A.2d 48 (1985); Rogers v. Commission on Human Rights & Opportunities, 195 Conn. 543, 550, 489 A.2d 368 (1985); Hanson v. Department of Income Maintenance, 10 Conn. App. 14, 17-18, 521 A.2d 208 (1987).
There is no error.